DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-6 directed to a device non-elected without traverse.  Accordingly, claims 1-6 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-6. (Canceled)



Reasons for Allowance
Claims 7- and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references teach or suggest, either alone or in combination, at least “wherein a method of forming the memory cell comprises: forming a buried conductive structure in the substrate; forming a third contact on the substrate on one side of the buried conductive structure; forming a conductive line coupled to the third 
With regard to claim 7, Shinkawata (US 20040183111 A1) discloses a method (FIGS. 2-16) of manufacturing a memory structure, comprising: providing a substrate, (substrate 1) wherein the substrate comprises a memory cell region (memory formation region) and a peripheral circuit region; (logic formation region, see FIG. 2) forming a memory cell (at least gate electrode 7 of DRAM memory cell) in the memory cell region; (See FIG. 3 and Paragraph [0023]) forming a transistor in the peripheral circuit region, wherein the transistor comprises: a gate (gate electrode 57)  located on the substrate and insulated from the substrate; (insulated using gate insulating film 56) a first doped region and a second doped region (source/drain regions 54) located in the substrate on two sides of the gate; (See FIG. 3) a first…silicide layer (silicide film 59) located on the first doped region; and a second…silicide layer (silicide film 59)  located on the second doped region; (See FIG. 6) forming a dielectric layer (interlayer insulating layer 20) covering the first nickel silicide layer and the second nickel silicide layer; -3-Customer No.: 31561 (See FIG. 7) Docket No.: 84376-US-PA Application No.: 16/424,518 forming a first opening exposing the first nickel silicide layer and a second opening exposing the second nickel silicide layer in the dielectric layer; (See FIG. 9, showing the openings in which the contacts 90 are disposed, which expose the silicides 59) and respectively forming a first contact and a second contact in the first opening and the second opening. (contacts 90, see FIG. 9) 
However, Shinkawata does not explicitly teach forming the third conductive line before forming the conductive line and forming the fourth contact after forming the conductive line as recited in claim 7. NO other reference remedies this deficiency. 
Therefore, claim 7 is allowed, and claims 9-19 are allowed for at least their dependencies upon the allowable claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.